BARHAM, J.,
is of opinion that relator is entitled to a preliminary examination. He was denied counsel, although indigent, for 30 days. A Bill of Information had to be filed 9 days after arrest. Under Louisiana law — C.Cr.P., Art. 292 — relator was entitled to a preliminary examination of right. See *. Timely appointment of counsel would have assured relator of this statutory right. Moreover, under due process clause of Constitution, relator is entitled to a preliminary hearing after arrest. See Pugh v. Rainwater, 483 F.2d 778 (5th Cir., 1973).

 See writ granted Sept. 30, 1974 in State v. Stewart, 300 So.2d 497 (La.1974). See also my concurrence in the granting of writs in State v. Jackson, 282 So.2d 526 (La.1973).